SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1258
CA 13-00772
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JAWAN CHAMBLISS, PLAINTIFF-APPELLANT,

                      V                                           ORDER

ISAAC STEPHEN DAVIS, DEFENDANT-RESPONDENT,
ASTRO HOMES OF CENTRAL NY INC., FORMERLY KNOWN
AS MOR-LOU CORPORATION, ET AL., DEFENDANTS.


ATHARI & ASSOCIATES, LLC, UTICA (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (BRADY J. O’MALLEY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered March 18, 2013. The order granted the
motion of defendant Isaac Stephen Davis for summary judgment
dismissing the complaint against him.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 27, 2013                    Frances E. Cafarell
                                                 Clerk of the Court